Howe, J.
The plaintiff took a rule on the defendant and the-Recorder of Mortgages to have a note and mortgage held by defendant. Drumm, canceled.
*179The defendant, Drumm, in his answer set up a reconventional demand. No exception was made to the form of action.
The court below decided in favor of the demand of the plaintiff for the cancellation of the note and mortgage, and in favor of defendant, Drumm, on the reconventional demand, to the extent of $2000, for which j udgment was given against plaintiff. The plaintiff has appealed.
The principal item of the defendant’s claim is for money he was forced to pay as garnishee in case of Mrs. Caroline Carvin v. Michael Carvin, plaintiff at bar. We think the amount should be reduced to $1816, being the sum that defendant was actually obliged to pay, and that it should bear interest by way of arrearage, from October 27,1864.
It is therefore ordered that the judgment appealed from be amended in favor of plaintiff, by reducing the amount of the money judgment against him to $1816, with interest from October 27., 1864; that in all other respects the said judgment be affirmed, and that the defendant, appellee, pay costs of appeal.